DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Double Patenting
Applicant’s arguments, see terminal disclaimer, filed 04/06/2021, with respect to claims 7, 12, 13 have been fully considered and are persuasive.  The provisional double patenting rejection of claim 7, 12, 13 under 16621589 has been withdrawn. 

35 USC § 103
Applicant’s arguments with respect to claim(s) 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9, 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner was unable to find support in the specification for “discrete” block positions.  Amendments constitute new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726) in view of Rosa (US-20190380067).
As to claim 7, 13: Karlsson teaches a terminal that uses a plurality of subcarrier spacings ([0012, 13, 20, 74, 75, 77]), the terminal comprising: a receiver that receives, based on the subcarrier spacings ([74, 75]: UE identifies multiple different subcarrier spacings), a symbol to which periodic blocks including a synchronization ([0006, 12, 20, 59]: receive synchronization signals on basis of different subcarrier spacing; [0055]: SS transmitted in periodic manner) and system information are mapped ([0013, 77]: receive system info based on subcarrier spacing) (wherein examiner takes official notice that SS blocks are designed to be periodic, see LG at p.1, section 2, last paragraph; ETRI, p.2, section 2.1, last paragraph; US-20190288899 at [0088]).
Karlsson may not explicitly teach and a processor that performs random access by using a resource associated with the periodic blocks.  However, Rosa teaches and a processor that performs random access by using a resource associated with the periodic blocks ([0087]: user performs random access procedure on resources acquired by reading system information of the target cell).
Thus, it would have been obvious to one of ordinary skill in the art to implement random access procedure, taught by Rosa, into the communication system, taught by Karlsson, in order to gain access to and communicate over a channel. In addition it would have been obvious to combine Karlsson and Rosa in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karlsson (US-20200028726).
As to claim 12: Karlsson teaches a base station  that uses a plurality of subcarrier spacings, the base station  comprising: a processor that maps periodic blocks including a synchronization signal ([0006, 12, 20, 59]: receive synchronization signals on basis of different subcarrier spacing; [0055]: SS transmitted in periodic manner) and system information ([0013, 77]: receive system info based on subcarrier spacing) (wherein examiner takes official notice that SS blocks are designed to be periodic, see LG at p.1, section 2, last paragraph; ETRI, p.2, section 2.1, last paragraph; US-20190288899 at [0088]) to symbols on a basis of the subcarrier spacings ([0074, 75]: UE identifies multiple different subcarrier spacings); and a transmitter that transmits the synchronization signal and the system information ([0012, 13, 20, 74, 75, 77]).

	Dependent Claims
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726) in view of LG, “Discussion on SS blocks, SS burst set composition and time index indication,” 3GPP TSG RAN WG1 Meeting #88bis; R1-1704862, Spokane, USA, April 3rd-7th, 2017.
As to claim 8: Karlsson teaches the terminal as claimed in claim 7,
Karlsson may not explicitly teach wherein the receiver receives a signal in which positions of symbols of the periodic blocks are separated from positions of symbols of control.  However, LG teaches wherein the receiver receives a signal in (p.1, section 2, last paragraph: periodic SS block) are separated from positions of symbols of control signals (fig.1, section 2: PSS/SSS shown as separate from PBCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement separate symbols, taught by LG, into the subcarrier spacing identification, taught by Karlsson, in order to implement a well-known feature of a pre-existing communication protocol and to transmit data on a wireless medium. In addition it would have been obvious to combine Karlsson and LG in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726), Rosa (US-20190380067) in view of ETRI, “NR SS block and burst set composition,” 3GPP TSG RNA WG1 Meeting #88bis, Spokane, USA, April 3rd-7th, 2017.
As to claim 9: Karlsson teaches the terminal as claimed in claim 7,
Karlsson may not explicitly teach wherein the receiver receives a signal in which a symbol position of a first periodic block and a symbol position of a second periodic block are discrete.  However, ETRI teaches wherein the receiver receives a signal in which a symbol position of a first periodic block and a symbol position of a second periodic block are discrete (fig.5, section 2.2: shift SS blocks by offset, or have no offset applied; blocks at discrete locations).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726); Rosa (US-20190380067); LG, “Discussion on SS blocks, SS burst set composition and time index indication,” 3GPP TSG RAN WG1 Meeting #88bis; R1-1704862, Spokane, USA, April 3rd-7th, 2017 in view of ETRI, “NR SS block and burst set composition,” 3GPP TSG RNA WG1 Meeting #88bis, Spokane, USA, April 3rd-7th, 2017.
As to claim 10: Karlsson teaches the terminal as claimed in claim 8,
Karlsson may not explicitly teach wherein the receiver receives a signal in which a symbol position of a first periodic block and a symbol position of a second periodic block are discrete.  However, ETRI teaches wherein the receiver receives a signal in which a symbol position of a first periodic block and a symbol position of a second periodic block are discrete (fig.5, section 2.2: shift SS blocks by offset, or have no offset applied; blocks at discrete locations).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726), Rosa (US-20190380067), ETRI, “NR SS block and burst set composition,” 3GPP TSG RNA WG1 Meeting #88bis, Spokane, USA, April 3rd-7th, 2017 in view of Frenger (US-20190141659).
As to claim 11: Karlsson teaches the terminal as claimed in claim 9,
Karlsson may not explicitly teach wherein the receiver receives a signal in which one or more symbols that do not include a synchronization signal are arranged between a symbol of the first periodic block and a symbol of the second periodic block.  However, Frenger teaches wherein the receiver receives a signal in which one or more symbols that do not include a synchronization signal are arranged between a symbol of the first periodic block and a symbol of the second periodic block (fig.10: interleave system information between SS blocks).
Thus, it would have been obvious to one of ordinary skill in the art to implement non-synchronization signals, taught by Frenger, into subcarrier spacing identification, .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US-20200028726), Rosa (US-20190380067) in view of Jha (US-20190357123).
As to claim 14: Karlsson teaches the terminal as claimed in claim 7.
Karlsson may not explicitly teach wherein the receiver receives a signal in which one of: the number of symbols in which the periodic blocks are arranged; and positions of the symbols, is determined on the basis of the subcarrier spacings.  However, Jha teaches wherein the receiver receives a signal in which one of: the number of symbols in which the periodic blocks are arranged; and positions of the symbols, is determined on the basis of the subcarrier spacings ([0063]: number of symbols depends on subcarrier spacing).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining number of symbols, taught by Jha, into the communication system, taught by Karlsson, in order to implement a pre-defined feature of a well-known communication protocol and to symbols to be positioned in the resource blocks. In addition it would have been obvious to combine Karlsson and Jha in a known manner to obtain .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/          Primary Examiner, Art Unit 2466